ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to amendments filed 15 December 2020 for the application filed 8 September 2020 which claims priority to PRO 62/897,075 filed 6 September 2019 and PRO 63/040,378 filed 17 June 2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 15 December 2020, with respect to claims 1-5, 7-8, 10-14, 16, and 18-20 have been fully considered and are persuasive in view of the amendments presented.  The previous rejections of claims 1-5, 7-8, 10-14, 16, and 18-20 have been withdrawn. 

Allowable Subject Matter
Claims 1-5, 7-8, 10-14, 16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to disclose or teach “an apex fitting forming a seal with a second end of the balloon opposite the first end, the apex fitting including control circuitry that controllably releases the apex fitting from the second end of the balloon, the seal between the apex fitting and the second end of the balloon including: a plurality of pleated folds formed in the second end of the balloon around the apex fitting; and a clamp seal that applies a pressure to the pleated folds around the apex fitting to form an air-tight seal” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 1 is neither anticipated nor made obvious by the prior art of record.  Claims 2-5 and 7-8 depend from claim 1 and are therefore also found allowable.
Regarding Claim 10, the prior art of record fails to disclose or teach “receiving, at the control electronics, a second command to initiate a secondary termination sequence, the second command being executable by circuitry included within an apex fitting forming a seal with a second end of the reusable balloon opposite the first end, the seal being formed by a plurality of pleated folds formed in the second end of the reusable balloon that wrap around the apex fitting, the pleated folds being clamped against the 
Regarding Claim 18, the prior art of record fails to disclose or teach “an apex fitting forming a seal with a second end of the balloon opposite the first end, the apex fitting including control circuitry configured to initiate a secondary termination sequence that that controllably releases the apex fitting from the second end of the balloon, the seal between the apex fitting and the second end of the balloon including: a plurality of pleated folds formed in the second end of the balloon around the apex fitting; and a clamp seal that applies a pressure to the pleated folds around the apex fitting to form an air-tight seal” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 18 is neither anticipated nor made obvious by the prior art of record.  Claims 19-20 depend from claim 18 and are therefore also found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TYE WILLIAM ABELL/Examiner, Art Unit 3644                 

/PHILIP J BONZELL/Primary Examiner, Art Unit 3642
2/9/2021